Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       23-NOV-2018
                                                       11:18 AM



                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                          STEPHEN L. PAULMIER,
                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-CR No. 14-1-0101)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Stephen L. Paulmier’s
 application for writ of certiorari filed on October 15, 2018, is
 hereby rejected.
           DATED: Honolulu, Hawaii, November 23, 2018.

                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson